DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 1, in particular, the claim limitation of “each removed portion of the plurality of the portions having a thickness equal to the black layer thickness, and a portion area of 9 mm2 to 18 mm2”; therefore, claim 1 is allowed, as are its dependent claims 2-11.
Regarding claim 12, it is not obvious to combine the prior art of record or any combination of prior art searched to teach all the limitations of claim 12, in particular, the claim limitation of “each removed portion of the plurality of the portions having a thickness equal to the black layer thickness, and a portion area of 9 mm2 to 18 mm2”; therefore, claim 12 is allowed, as are its dependent claims 13-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murali et al. (US 2017/0373211 found in IDS dated 02/22/2021) teaches a method comprising: 
providing a mandrel having an electrical conduit electroformed in the mandrel, the electrical conduit having a strip formed in a preformed pattern on an outer surface layer of the mandrel, the strip having a first side adjacent to the outer surface layer of the mandrel and a second side opposite the first side (e.g. figure 1, paragraph [0026], electroforming mandrel 100 having strip formed on top outer surface with left side and right side opposite to each other).
Naoyuki et al. (US 2010/0021695 found in IDS dated 02/22/2021) teaches blackening a side of an electrical conduit to create a black layer on the electrical conduit, the black layer having a black layer thickness (e.g. figure 1, paragraph [0243] and [0355], a deposition condition of a black metal so that blacking process is performed; a conductor layer pattern having a surface treated by a blacking processing).
Kim et al. (US 2013/0220400) teaches aligning the mandrel in a flatness fixture such that the mandrel is substantially flat, wherein the mandrel remains flat and in a fixed relationship to the flatness fixture throughout a method (e.g. figures 1-2, 13 and 15, paragraph [0051], solar cell 1 having mandrel aligned in a flat fixture bottom layer). 
Heinrici et al. (US 2012/0228275) teaches controlling a beam of a laser toward a layer (e.g. figures 1 and 9-10, paragraph [0093], controlling laser scanner 116 to toward a layer of solar cell module 114), the beam characterized by laser parameters including a power output, a frequency and a mark speed, wherein the laser parameters are selected by setting the power output and the mark speed then determining the frequency (e.g. paragraph [0034]-[0035] and [0038], frequency greater than 10 kHz, removed area at a rate of 200 mm/sec, energy of laser beam is adjusted, that is, power output is adjusted to have the energy of laser beam adjusted) so the beam removes a plurality of portions of the layer (e.g. figures 1 and 9-10, paragraphs [0093]); 
removing, by the beam of the laser, a plurality of the portions of the layer (e.g. figures 1 and 9-10, [0093], removing, by layer beam 118, portions A of the layer of the solar cell module 114).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Z/Examiner, Art Unit 2858                                                                                                                                                                                                        
26 August 2022
/John P. Dulka/Primary Examiner, Art Unit 2895